DETAILED ACTION


Claim Status
Claims 2, 8-14, 17-18 is/are pending.
Claim 18 is/are rejected.
Claims 2, 8-14, 17 is/are allowable over the prior art of record.
Claims 1, 3-7, 15-16 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The disclosure as originally filed only provides support for the use of a two-part curing urethane-based adhesive between the substrate film and the inner layer film (see paragraph [0041] of U.S. Published Application 2015/0258757), but does not provide adequate support for urethane-based adhesives in general (e.g., urethane-based adhesives can be one-part and/or can be non-curing).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The rejections under 35 U.S.C 103 based on UCHIDA ET AL ‘275 in view of WUEST ET AL ’888 (or WUEST ET AL ’888 in view of UCHIDA ET AL ‘275) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 08/23/2021.
 
Response to Arguments
Applicant’s arguments filed 08/23/2021 have been fully considered and are persuasive specifically in view of: (i) the Claim Amendments filed 08/23/2021; and (ii) Applicant’s explicit statements in the Response filed 08/23/2021 with respect to what Applicant considers to be the basic and novel characteristics of Applicant’s invention (i.e., heat seal strength, seal expression temperature, lack of component migration) and therefore the phrase “consisting essentially of” as utilized in the present claims excludes the presence of materials that materially affect said basic and novel characteristics (i.e., prevent the claimed packaging material from exhibiting the recited combination of heat seal strength and rate of isopropyl myristate absorption).   
 	However, while Applicant’s arguments with respect to: UCHIDA ET AL ‘275’s alleged failure to suggest the use of polyester as a sealant layer material because of the requirement of retaining moisture; and the asserted effect of increased amounts of isophthalate units on crystallinity independent of melting point; have also been fully considered, said arguments are not deemed persuasive on their own.
Allowable Subject Matter
Claims 2, 8-14, 17 is/are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a multilayer packaging material comprising: (i) a substrate layer; and (ii) a unstretched (i.e., non-oriented) inner layer film consisting essentially of heat-sealable PET resin, wherein the inner layer film consists essentially of: layer (a) consisting essentially of the recited first isophthalic acid-modified PET resin consisting of the recited repeat units and having the recited layer thickness; and layer (b) consisting essentially of the recited second isophthalic acid-modified PET resin consisting of the recited repeat units and having the recited thickness; wherein the multilayer packaging material exhibits the recited heat sealing strength and the recited low rate of isopropyl myristate absorption (relative to LDPE) (claim 2).
 	WUEST ET AL (US 2009/0110888) and UCHIDA ET AL (US 2012/0090275) and WINTER (US 4,965,999) and JP 2006-305975 and NICHOLS ET AL (US 2009/0187002) and SHEPPARD ET AL (US 2009/0131626) and STOKES (US 4,375,494) fail to disclose multilayer films with the recited low rate of isopropyl myristate absorption (relative to LDPE).
	 JP 62-0222845 fail to disclose films with an additional substrate layer and the recited low rate of isopropyl myristate absorption (relative to LDPE).
 	JP 60-048344 and MARBROW ET AL (US 5,102,734) and SUZUKI ET AL (US 5,204,181) and CORNELL ET AL (US 6,054,551) and KLIESCH ET AL (US 2009/0123723) and MURSCHALL ET AL (US 2002/0187328) and JONES ET AL (US 6,103,857) and JP 55-155248 fail to disclose films with multiple unstretched layers of different isophthalate-modified PET-based resins combined with the recited low rate of isopropyl myristate absorption (relative to LDPE).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 4, 2021


/Vivian Chen/
Primary Examiner, Art Unit 1787